             Case 8:19-bk-00132-RCT       Doc 60     Filed 10/22/19    Page 1 of 2



                                      ORDERED.

        Dated: October 22, 2019




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  www.flmb.uscourts.gov

In re                                           )
                                                )
DIANE LESLIE MCANALLY                           )      Case No. 8:19-bk-00132-RCT
                                                )      Chapter 7
            Debtor                              )
                                                )

                     ORDER ALLOWING ADMINISTRATIVE EXPENSES

        THIS CASE came on for consideration on the Trustee’s Final Report (Doc No. 58) and
Application(s) for Compensation (Doc No. 57). The United States Trustee has reviewed the final
report. All creditors and parties in interest have been given notice and the opportunity for a
hearing of all pending applications for compensation and all pending administrative claims. All
objections, if any, are resolved. Accordingly, it is

         ORDERED:

         1. The following expenses of administration which have not been paid are allowed, and
            the trustee is directed to pay these expenses to the person(s) so indicated.

             Application or Reason                                       Fees        Expenses

             Larry S. Hyman, Trustee, Trustee                         $606.00          $111.19

                TOTAL COSTS OF ADMINISTRATION ORDERED PAID:                            $717.19
            Case 8:19-bk-00132-RCT         Doc 60     Filed 10/22/19     Page 2 of 2




       2. The Trustee has reported to the Court that no remaining assets are susceptible of
          liquidation and that any remaining assets are burdensome and should be abandoned.
          That abandonment is hereby authorized.


Trustee Larry S. Hyman, is directed to serve a copy of this order on interested parties who do not
receive service by CM/ECF and file a proof of service within 3 days of entry of this order




                                                2
